                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
SK/AFM                                            271 Cadman Plaza East
F. #2016R02228                                    Brooklyn, New York 11201



                                                  September 2, 2020

By E-mail and ECF

The Honorable Eric R. Komitee
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201


              Re:     United States v. Aleksandr Zhukov
                      Criminal Docket No. 18-633 (S-1) (EK)

Dear Judge Komitee:

               The government respectfully submits this letter to provide an update regarding
the defendant’s ability to review discovery in-person with counsel, following up on recent
discussions of this issue among the parties and the Court. See ECF No. 118 at 3-4 (noting
cautious optimism “that Defendant’s ability to review discovery will improve in the coming
months”).

              The United States Marshals Service (“USMS”) has agreed to make the
defendant available to meet with defense counsel in the cellblock beneath the Brooklyn
courthouse so that the defendant can review the discovery material provided by the
government in-person with counsel. The USMS has asked that, for each day on which
defense counsel intends to meet with the defendant, counsel obtain a court order directing the
USMS to make the defendant available on that day, and specifying generally the equipment
that counsel may bring to the meeting (e.g., two laptop computers, two hard drives, and a
number of compact discs).
              The government notified defense counsel of this accommodation on Monday
of this week and provided counsel with contact information for the relevant USMS personnel
who will be facilitating these meetings.



                                                Respectfully submitted,


                                                SETH D. DUCHARME
                                                Acting United States Attorney

                                         By:           /s/
                                                Saritha Komatireddy
                                                Michael Keilty
                                                Alexander Mindlin
                                                Assistant U.S. Attorneys
                                                (718) 254-7000

cc:   Clerk of Court (EK) (by ECF)
      All counsel of record (by ECF)




                                            2
